Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
      PRIORITY
Provisional Application 61/954111, filed on 17 March 2014, is acknowledged.

                                                CLAIMS UNDER EXAMINATION
Claims 1-6, 9, 11-13, 16-17, 20-21, 24-25, 28-29, 35, 42, 44, 49, 51 and 55 have been examined on their merits.

REJECTIONS


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-6 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites a method comprising administering to a subject in need thereof “a pharmaceutical composition consisting of a pharmaceutically-acceptable carrier and an effective amount of adipose-derived stem cells”. Examiner notes the term “consisting of” is claim language that excludes the presence of any additional components. Therefore, the claim recites administering a composition consisting of only two components: said carrier and said cells. All other components are excluded. The claim also recites “wherein adipose-derived stem cell-conditioned medium is administered to said subject, thereby preventing or treating the diabetic retinopathy in the subject”. Because the claimed composition excludes any additional components, the metes and bounds of the claimed method are unclear. It is unclear if the Applicant means the conditioned medium is the pharmaceutically-acceptable carrier, if the Applicant means two different administrations are performed or if the claim means something different. Appropriate correction is required. Claim 4-6 are included in this rejection because they depend on claim 3.

Claim 1 recites a method comprising administering to a subject in need thereof “a pharmaceutical composition consisting of a pharmaceutically-acceptable carrier and an effective amount of adipose-derived stem cells”. Examiner notes the term “consisting of” is claim language that excludes the presence of any additional components. Therefore the claim recites administering a composition consisting of only two components: said carrier and said cells. Dependent claim 25 recites “wherein at least one angiogenic factor is also administered”. Because the claimed composition excludes any additional components, the metes and bounds of claim 25 are unclear. It is unclear if the Applicant means two different administrations are performed or if the claim means something different. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 9, 11-12, 16, 21, 25, 29, 35, 42, 44, 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. (previously cited; Progranulin, a Major Secreted Protein of Mouse Adipose-Derived Stem Cells, Inhibits Light Induced Retinal Degeneration, Stem Cells Translational Medicine. Epub 14 November 2013; 3: 42-53) in view of Idelson (previously cited; Stem Cell-Derived Retinal Pigment Epithelial Cells. WO 2008/129554 2008) as evidenced by Rozanowska et al. (Light-Induced Damage to the Retina pages 1-54, 2009), Harvard Medicine (retinopathy), Parete et al. (Light damage leads to vessels abnormalities in the neuroretina (ARVO Annual Meeting Abstract 2019, pages 1-2)
Traktuev et al. (previously cited; A Population of Multipotent CD34-Positive Adipose Stromal Cells Share Pericyte and Mesenchymal Surface Markers, Reside in a Periendothelial Location, and Stabilize Endothelial Networks. Circulation Research 2008 102: 77-85), Katz et al. (previously cited; Adipose Tissue Stem Cells, Perivascular Cells and Pericytes, US20080213235, 2005) and MedicineNet (definition of allogeneic).

Claim 1 has been amended to recite “a method for preventing or treating a retina disease, disorder or injury associated with a decrease in retinal vasculature or an injury to retinal vasculature”. Therefore the claim encompass either treating the claimed conditions or preventing the claimed conditions. The Instant Specification discloses the term “prevent,” is defined as “to stop something from happening, or taking advance measures against something possible or probable from happening. In the context of medicine, “prevention” generally refers to action taken to decrease the chance of getting a disease or condition ([0218]). Because a disease, disorder or injury are interpreted to be adverse conditions, any subject is interpreted to be in need of preventing the claimed disease, disorder or injury from occurring in their lifetime. A method that performs the claimed steps is interpreted to prevent the claimed disease from occurring.

Tsuruma treats light-induced induced retinal damage (Abstract). As evidenced by Rozanowska, damage to the retina induced by sunlight is “solar retinopathy” (see middle of page 6). The reference also discloses solar retinopathy is induced by artificial light sources (see second paragraph of page 7). As evidenced by Harvard Health, retinopathy means that disease has damaged the retina. Because Tsuruma discloses a disease that has damaged the retina, it is interpreted to be a retinopathy. Because Tsuruma discloses a condition where the retina is damaged by light, it is interpreted to be a solar retinopathy. Examiner notes instant claim 51, which further limits claim 1, identifies the “retinopathy” as a condition that reads on the disorders recited in claim 1. 

Further, as evidenced by Parete et al., light damage is associated with disruption (hence, injury) of retinal vasculature (see Results on page 1). Therefore the retinopathy treated in Tsuruma is interpreted to read on claim 1. 

Tsuruma et al. teach adipose tissue stromal vascular fraction contains mesenchymal stem cells, which show protective effects when administered to damaged tissues, mainly through secreted trophic factors (Abstract). “Adipose-derived stem cells (ASCs) are MSCs within the subcutaneous adipose tissue that self-renew and display multilineage developmental plasticity” (page 42, right column, second paragraph). Tsuruma examines the protective effects of adipose-derived stem cells (ASCs) and ASC-conditioned medium (ASC-CM) against retinal degeneration (i.e., a retinal disorder; page 43, let column, first paragraph) (Abstract). To obtain ASCs, Tsuruma teaches the following (page 43, right column, first paragraph):


Adipose tissue was dissected from a subcutaneous site. For ASC harvest, the inguinal fat pads were removed, and a cell pellet containing ASCs was obtained, as described previously [31]. Briefly, the fat tissue was minced, digested with 0.15% collagenase (Wako Pure Chemical Industries, Ltd., Osaka, Japan, http://www.wako-chem.co.jp/egaiyo/), and centrifuged. After this procedure, most of the mature adipocytes remained in the supernatant. The floating adipocytes were collected and washed twice in Dulbecco’s modified Eagle’s medium (DMEM; Sigma-Aldrich, St. Louis, MO, http://www.sigmaaldrich.com). The cell pellet was resuspended in 10% fetal bovine serum (FBS)/DMEM and plated in a 100-mm culture dish. ASCs were maintained in 10% FBS/DMEM, 100 U/ml penicillin (Meiji Seika Pharma Co., Ltd., Tokyo, Japan, http://www.meiji-seika-pharma.co.jp/english/index.html), and 100 mg/ml streptomycin (Meiji Seika) under a humidified atmosphere of 95% air and 5% carbon dioxide (CO2) at 37°C. The cells were passaged by trypsinization every 3–4 days and were used in the experiments from passages 4–8. ASCs were characterized by MSC markers and a leukocyte marker (supplemental online Fig. 1). The multipotency of ASCs was confirmed, as described in our previous report [31].

ASCs were “isolated” from mouse subcutaneous tissue (Abstract). Therefore the art teaches isolating ASCs from adipose tissue. As recited in the passage above, the art teaches passaging cells. 

ASCs were injected intravitreally in a mouse model of light-induced retinal damage (Abstract). ASCs (1 x 103 cells per eye; total injected volume was 2 µl) contained in DMEM are intravitreously injected in the left eyes (page 44, right column). Examiner notes 0.01 ml is 10 microliters. The Instant Specification discloses the following ([0132]):

The term “about,” as used herein, means approximately, in the region of, roughly, or around. When the term “about” is used in conjunction with a numerical range, it modifies that range by extending the boundaries above and below the numerical values set forth. In general, the term “about” is used herein to modify a numerical value above and below the stated value by a variance of 10%. In one aspect, the term “about” means plus or minus 20% of the numerical value of the number with which it is being used. Therefore, about 50% means in the range of 45%-55%. Numerical ranges recited herein by endpoints include all numbers and fractions subsumed within that range (e.g. 1 to 5 includes 1, 1.5, 2, 2.75, 3, 3.90, 4, and 5). It is also to be understood that all numbers and fractions thereof are presumed to be modified by the term “about.”

Examiner notes the term “in general” does not explicitly limit the variance to 10%. While the prior art does not anticipate “about 0.01 ml to about 1.0 ml”, it is interpreted to be close enough to “about 0.01 ml to about 1.0 ml” that the administered cells would be expected to have the claimed properties. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Following exposure to light 103 cells are injected per eye. DMEM is broadly interpreted to be a pharmaceutically acceptable carrier. ASC injection recovered retinal function as measured by electroretinogram and inhibited outer nuclear layer, thinning, without engraftment of ASCs (Abstract; see text below Figure 1). The art teaches “an injection of ASCs into the subretinal space may be more effective to engraft and/or protect by their secretions” (page 51, left column, second paragraph).

While Tsuruma administers adipose derived stem cells intravitreously in the disclosed volume to treat a retinal disease, disorder or injury, the art does not teach pretreating the cells as recited in claim 1.

Idelson et al. teach a method of preparing differentiated retinal pigmented epithelial (RPE) cells for therapeutic use (page 1, lines 5-7). The cells may be used to “prevent or treat” retinal diseases or disorders generally associated with retinal dysfunction, retinal injury, and/or loss of retinal pigment epithelium (page 30, lines 15-25).
The art teaches “it has now surprisingly been found that culturing hSCs with a member the TGFβ superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate. In other words, these growth factors have an inducing effect on the hSCs” (page 20, lines 25-31). An “hSC” is a “human stem cell” (page 3, line 24). “Mesenchymal stem cells” are identified as human stem cells that may be used (page 19, line 1). The art goes on to teach “while many members of the TGFβ superfamily of growth factors are known, according to a preferred embodiment, the member of the TGFβ superfamily is preferably the TGFβ1, TGFβ3 growth factors or activin A or a combination of same” (page 21, lines 1-4). TGFβ1 and TGFβ3 read on TGFβ. The art teaches treating stem cells with supplemented with activin A 20-180 ng/ml, TGFβ3 (1 ng/ml; R&D Systems Inc, Minneapolis, MN) and TGFβ1 (1 ng/ml-20 ng/ml; R&D Systems Inc) (page 33, last paragraph). It is also noted treatment with TGFβ1 alone significantly enhanced the appearance of clusters harboring pigmented cells (page 47, lines 5-10). 

For transplantation, cells in medium can be injected into the vitreous or into the subretinal space of subject eyes (page 38, last paragraph). Medium is interpreted to be a pharmaceutically acceptable carrier.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tsuruma and Idelson by pretreating adipose-derived stem cells with TGFβ. One would have been motivated to do so since Tsuruma teaches a method of treating retinal damage using adipose derived mesenchymal stem cells and Idelson teaches retinal diseases or disorders associated with retinal injury can be treated by administering stem cells treated with TGFβ. Because Idelson teaches treated cells can be used for retinal injuries, one would treat ASCs with TGFβ to prevent or treat retinal damage in a patient. One would have had a reasonable expectation of success since Tsuruma uses mesenchymal stem cells and Idelson identifies mesenchymal stem cells can be treated with TGFβ to treat retina injuries and disorders. One would have expected similar results since both references are directed to treating the retina using stem cells and both references treat retinopathy. One would administer a composition consisting of cells and a carrier since both references teach cells and media (i.e.) a carrier can be injected into the eye. While the prior art does not anticipate “about 0.01 ml to about 1.0 ml”, it is interpreted to be close enough to “about 0.01 ml to about 1.0 ml” that the administered cells would be expected to have the claimed properties. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claim 1 recites the cells integrate into retinal vasculature. Because the claimed method steps are rendered obvious by the teachings of the prior art, it follows that cells administered as claimed would integrate into retinal vasculature. Because the claimed method steps are rendered obvious by the teachings of the prior art, it would be expected to prevent the claimed disease, disorder or injury from occurring in the treated subject. Further, the following is noted from the MPEP:
MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 1 is rendered obvious (claim 1).

Claim 2 recites the adipose-derived stem cells of claim 1 are capable of differentiating into pericytes. Tsuruma teaches the use of “adipose derived stem cells”. Because the art anticipates “adipose described stem cells”, they must be capable of differentiating into pericytes as recited in claim 2. Examiner notes that as evidenced by Katz et al., adipose-derived stem cells are capable of differentiating into pericytes ([0020]). Therefore claim 2 is included in this rejection (claim 2).

Idelson teaches treatment with TGF-β3 in addition to TGF-β1 (supra). TGF-β3 is interpreted to be an additional therapeutic agent. Therefore claim 9 is included in this rejection (claim 9).

As evidenced by the Instant Specification, adipose-derived stem cells inherently express pericyte phenotypic markers before treatment with TGF-β (see [0018] of PG Pub). Further, as evidenced by Traktuev, adipose derived-stem cells express pericytic markers (see Abstract; see page 80, left column “Adipose-Derived CD34+/CD31- Cells Display Pericytic Markers In Vitro”). Because Tsuruma et al. explicitly teaches these cells, and the claimed pretreatment step is rendered obvious, they would be expected to have pericyte markers. Therefore claim 11 is included in this rejection (claim 11).
 
Because the claimed method steps are rendered obvious, the cells taught by Tsuruma would be expected to differentiate as claimed when pretreated. Therefore claim 12 is included in this rejection (claim 12).

As evidenced by Traktuev et al., ASCs inherently express pericyte phenotypic markers (see Abstract). Therefore they are interpreted to have a pericytic phenotype. Because the claimed method steps are rendered obvious, pretreatment would be expected to enhance this phenotype. Therefore claim 16 is included in this rejection (claim 16).

Because the treatment of claim 1 is rendered obvious, it would be expected to prevent or inhibit retinal capillary dropout. Therefore claim 21 is included in this rejection (claim 21).

Claim 25 recites at least one angiogenic factor is also administered. The claim is broadly interpreted to encompass any component with angiogenic activity. Tsuruma teaches “ASCs secrete several potentially beneficial growth factors such as vascular endothelial growth factor, hepatocyte growth factor (HGF), basic fibroblast growth factor, and insulin-like growth factor which may protect retinal neurons from injury as well as promote endogenous repair” (page 43, left column, first paragraph). Examiner nots the Instant Specification identifies VEGF as an angiogenic factor ([0325]). Therefore the conditioned medium administered by Tsuruma comprises an angiogenic factor. 
It would have been obvious to combine the teachings of Tsuruma by administering cells and conditioned medium. One would have been motivated to do so since both components treat retinal damage. One of ordinary skill would reasonably expect an enhanced effect to be observed by combining two therapeutics known to treat the same disease (retinal damage). Because each step of the claimed method is rendered obvious, it would be expected to prevent the claimed disorder. 
Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 25 is included in this rejection (claim 25).

Because the method of claim 1 is rendered obvious, it would be expected to stimulate vascularization of the retina. Therefore claim 29 is included in this rejection (claim 29).

Idelson teaches administration of 100,000 cells into the eye (page 38, lines 25-26). Therefore claim 35 is included in this rejection (claim 35).

Idelson teach encapsulation of said cells for administration to a subject (page 16, line 2). Therefore claim 42 is included in this rejection (claim 42).
 
MedicineNet defines allogeneic as “taken from different individuals of the same species”. Tsuruma obtains cells from a mouse and treats a mouse. Therefore the cells are interpreted to be allogeneic. Further, the art does not disclose the patient has diabetes. Therefore claim 44 is included in this rejection (claim 44).

As set forth above, Tsuruma is interpreted to treat a retinopathy. Tsuruma treats subjects with light to damage the retina. Therefore the art treats a treatment side effect. Therefore Tsuruma reads on a “retinopathy” and a “treatment side effect” as recited in claim 51. Claim 51 is rendered obvious (claim 51).

Idelson teaches the disclosed stem cells may be used to treat retinal detachment (see page 30, line 21).  It would have been obvious to perform the method of claim 1 when repairing a retinal detachment since Idelson teaches administration of said cells is used for this purpose. Therefore claim 55 is included in this rejection (claim 55).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS

The arguments made by the Applicant in the response filed on 20 September 2021 are acknowledged. The Applicant asserts hindsight reasoning has been used to arrive at the rejections made by the Examiner. As set forth in the previous response filed on 09 March 2020, the Applicant argues the prior art does not teach a volume that reds on “about 0.01 ml to about 1.0 ml”. The Applicant asserts the term “about” cannot be extended to ± 80%, even under the broadest reasonable interpretation of the claims.

As set forth in the previous response filed on 09 March 2020, the Applicant argues Tusuruma does not teach or suggest of treating retinal damage using ASCs pretreated with TGFβ. Applicant argues Idelson is designed to terminally differentiate the stem cells into mature and function RPE cells. Applicant states ldelson further discloses that the TGFβ family members are employed to "promote and accelerate the directed differentiation process, and for the complete elimination of undifferentiated stem cells by thus preventing potential complications such as teratoma tumor formation from the presence of undifferentiated cells after transplantation". Therefore Applicant asserts that if combined, the cells that would be administered using Tsuruma's method would necessarily be fully terminally differentiated and function RPE cells and not stem cells at all. 

Furthermore, the Applicant argues that if the Tsuruma method were modified by ldelson as proposed by Examiner, the cells that resulted would be unsatisfactory for their intended purpose. It is alleged Tsuruma does not relate to administering terminally differentiated RPE cells to treat any retinal disease. It is argued that Tsuruma relates to administering stem cells, which are a genus of cells that are mutually exclusive of terminally differentiated cells. 

The Applicant submits that neither Tsuruma nor ldelson, either alone or in combination, provide any reasonable expectation that introducing any cells, whether stem cells or terminally differentiated RPE cells, would result in said cells integrating into retinal vasculature as instantly claimed. Tsuruma explicitly discloses that photoreceptor protection was provided without ASC engraftment (see Tsuruma at page 46). While the arguments acknowledge Tsuruma discloses "injection of ASCs into the subretinal space may be more effective to engraft", this is said to be speculation. The Applicant states ldelson does not cure the clear deficiency of Tsuruma and the cited evidentiary art does not cure the deficiencies of these references.

The Applicant argues the prior art references do not teach or imply ASCs are capable of differentiating into pericytes in the eye. The arguments state “prior to the presently disclosed subject matter, it was not clear that one could enhance in vivo a particular phenotype just because in vitro experiments have been carried out. The presently disclosed and claimed subject matter shows that the presently claimed cells can integrated on the retinal vasculature and that they can continue to express pericyte markers”.  The Applicant argues the references do not teach the cells of claim 1 differentiate into pericytes.

The Applicant asserts the Examiner has misunderstood retinal damage. The Applicant argues Tsuruma is focused on loss of photoreceptors/retinal pigmented epithelium due to direct damage by light. In contrast, the Applicant asserts diabetic retinopathy is caused by loss of the vasculature. The Applicant asserts the presently claimed method is intended to prevent loss of vasculature, and asserts this involves a different cell type than that which the prior art focuses on.

EXAMINER’S RESPONSE

The Applicant argues improper hindsight reasoning has been used by the Examiner. In response, Examiner notes the MPEP discloses any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. As set forth above, each of the active method steps is rendered obvious by the teachings previously disclosed in the prior art. Further, there is no requirement that an express, written motivation to combine must appear in prior art references before a finding of obviousness. 

Regarding the arguments directed to the volume taught by Tsuruma, the claims recite a volume of “about” 0.01 ml to “about” 1.0 ml. About 0.01 ml to 1.0 ml encompasses about 10 µl to about 1000 µl. Neither the claims not the Instant Specification disclose the values encompassed by the term “about”. Therefore the claims do not exclude the volume taught by Tsuruma.  As set forth in rejection above, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. No evidence has been submitted indicating criticality of the claimed volume. Therefore the arguments directed to the volume taught by Tsuruma are not persuasive.

The Applicant argues Idelson teaches treatment with TGFβ differentiates cells, and thus the cells administered would no longer be stem cells. Examiner notes Idelson teaches in “some” preferred embodiments, the RPE cells obtained according to the teaching herein are mature (in other words, terminally differentiated) and functional RPE cells (page 16, lines 16-19). The art goes on to teach (page 22, lines 4-15):

In connection with the above it has now been surprisingly found that when hSCs
are differentiating in the presence of NA, their properties are altered and accordingly
they gain the capability to respond to an inductive effect of one or more members of the
TGFβ superfamily which directs their differentiation towards RPE fate, preferably
mature and functional RPE cells. Hence the RPE differentiation-inductive effect of NA
may be significantly enhanced when thereafter exposing the hSCs to the one or more
member of the TGFβ superfamily of growth factors in combination with the preexposure
of the cells in the culture to NA. Thus, according to one embodiment the method comprises treating the cells with the one or more member of the TGFB superfamily of growth factors is used in combination with prior exposure to NA.

The Examiner notes “NA” is nicotinamide (see page 42, last paragraph). Therefore Idelson teaches terminal differentiation occurs when cells are treated TGFβ in combination with nicotinamide in an embodiment. The rejection of record is based on pretreatment with TGFβ. 

Examiner points out claim 1 recites a step of treating ASCs with TGFβ (hence, any TGFβ). The Instant Specification discloses “TGF, for example, may promote growth and/or differentiation of a cell or tissue” ([0185]). The Instant Specification also indicates cells of the disclosed method are differentiated ([0381]) ([0480]). The Instant Specification states ([0490]):
With both in vivo and in vitro evidence suggesting that unconditioned hASCs can differentiate into functional retinal pericytes with only microenvironmental cues and help support retinal microvasculature, we sought to pre-treat hASC cultures with TGFβ to further enrich the differentiation and function of the heterogeneous stem cell harvest product.

Therefore the specification discloses pretreatment with TGFβ induces differentiation. Therefore Applicant’s arguments directed to differentiated cells are not persuasive.

It is argued Tsuruma does not relate to administering terminally differentiated RPE cells to treat any retinal disease. Examiner points out claim 1 is directed to either treating or preventing a retinal disease, disorder or injury. As set forth above, the reference treats a retinal injury. Tsuruma examines the protective effects of adipose-derived stem cells (ASCs) and ASC-conditioned medium (ASC-CM) against retinal degeneration (i.e., a retinal disorder; page 43, let column, first paragraph) (Abstract), and treats retinal damage (supra). Therefore this argument is not persuasive. 
The Applicant argues that the entire disclosure of Tsuruma relates to administering stem cells, which are mutually exclusive of terminally differentiated cells. Examiner notes the rejection is based on the teachings of Tsuruma in view of Idelson. Because Idelson teaches treated cells can be used for retinal injuries, one would treat ASCs with TGFβ to prevent or treat retinal damage in a patient.

It is argued that neither Tsuruma nor Idelson explicitly teach cells will integrate into the retinal vasculature as recited in claim 1. Examiner notes integration is the result of either intravitreal or subretinal injection of treated cells. In the rejection of record, Examiner acknowledges that while Tsuruma does not teach intravitreal injection results in integration, the reference discloses subretinal injection may be more effective for engraftment. This is also acknowledged in Applicant’s arguments. Examiner reiterates the rejection is based on cells pretreated with TGFβ. While Applicant asserts RPE cells are not capable of integration, Idelson teaches RPE cells do integrate into the retina and subretina (see last paragraph of page 7). Therefore the arguments are not persuasive.

The Applicant argues the prior art references do not teach or imply ASCs are capable of differentiating into pericytes in the eye. As set forth above, Tsuruma teaches adipose derived stem cells. Administration of adipose derived stem cells treated in the manner recited in claim 1 is rendered obvious. Therefore one would expect said cells to have the same function recited in the claims.

The Applicant argues Tsuruma is focused on loss of photoreceptors/retinal pigmented epithelium due to direct damage by light. In contrast, the Applicant asserts diabetic retinopathy is caused by loss of the vasculature. In response, Examiner notes claim 1 is not directed to diabetic retinopathy. Therefore this argument is not persuasive. The Applicant asserts the presently claimed method is intended to prevent loss of vasculature, and asserts this involves a different cell type than that which the prior art focuses on. Claim 1 has been amended to recite “a method for preventing or treating a retina disease, disorder or injury associated with a decrease in retinal vasculature or an injury to retinal vasculature”. As set forth above, Tsuruma treats light-induced induced retinal damage (Abstract). As evidenced by Rozanowska, damage to the retina induced by sunlight is “solar retinopathy” (see middle of page 6). The reference also discloses solar retinopathy is induced by artificial light sources (see second paragraph of page 7). As evidenced by Harvard Health, retinopathy means that disease has damaged the retina. Because Tsuruma discloses a disease that has damaged the retina, it is interpreted to be a retinopathy. Because Tsuruma discloses a condition where the retina is damaged by light, it is interpreted to be a solar retinopathy. Examiner notes instant claim 51, which further limits claim 1, identifies “retinopathy” as a condition that reads on the disorders recited in claim 1. Therefore the condition taught by Tsuruma reads on the conditions and disorders recited in claim 1. As set forth in the rejection above, because the claimed method is rendered obvious, it would be expected to prevent a retinal disease, disorder or injury associated with a decrease in retinal vasculature or an injury to retinal vasculature from occurring in a subject. Therefore the arguments made by the Applicant are not persuasive.

Claims 13, 24 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. in view of Idelson et al. as evidenced by Rozanowska et al., Harvard Medicine, Parete, Traktuev, Katz and MedicineNet as applied to claim 1 above, and further in view of Gavrilova et al. (previously cited; Stem Cell Therapy For The Treatment of Diabetic Retinopathy And Diabetic Optic Neuropathy. Patent 8313485 2012).

Claim 1 is rejected as set forth above. The teachings of Tsuruma, Idelson and each evidentiary reference as set forth above are reiterated. 

Tsuruma does not disclose whether cells from an autologous source can be used (claims 13 and 24). The art does not explicitly teach treating a human subject (claim 49).

Gavrilova et al. teach a method of treating retinopathy by administering a pharmaceutically acceptable carrier comprising mesenchymal stem cells (Abstract; column 3, line 20). Said cells may be derived from adipose tissue (column 3, line 28; column 6, line 33). Said subject is a human (column 7, line 60). The art teaches diabetic retinopathy (column 7, lines 19-21). Gavrilova teaches autologous cells can be used in a biotransplant (column 15, line 48).

It would have been obvious to combine the teachings of the prior art by using autologous cells in the method taught by Tsuruma. One would have been motivated to do so since Gavrilova autologous stem cells can be used to treat retinal disorders. One would have had a reasonable expectation of success since Gavrilova teaches said cells can be used in a biotransplant. One would have expected similar results since both references are directed to treating ocular disorders. Therefore claim 24 is rendered obvious (claim 24).

Using autologous cells is rendered obvious as set forth above. As set forth above, Tsuruma and Idelson are directed to treating retina damage. It would have been obvious to use the method to treat diabetic retinopathy. One would have been motivated to do so since Gavrilova stem cells can be used to treat diabetic retinopathy. One would have had a reasonable expectation of success since Gavrilova identifies this as a disorder that can be treated by mesenchymal stem cell transplant. One would have expected similar results since each reference is directed to the treatment of a retinal disorder. Therefore claim 13 is rendered obvious (claim 13).

It would have been obvious to use the method rendered obvious by Tsuruma and Idelson to treat a human. One would have been motivated to do so since Gavrilova teaches retinal disorders in humans can be treated by stem cell transplant. The skilled artisan would use a method that has been shown to successfully treat retina damage in human patients with the same condition. One would have expected success since Gavrilova teaches humans with retinal damage can be treated using stem cell transplants. One would have expected similar results since each reference is directed to the treatment of a retinal disorder. Therefore claim 49 is rendered obvious as claimed (claim 49). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS

The arguments made in the response filed on 20 September 2021 are acknowledged. The Applicant reiterates the arguments made above directed to Tsuruma and ldelson. The Applicant argues Gavrilova fails to cure the alleged deficiencies. Applicant argues Gavriolova does not teach cell integration. The Applicant also argues Gavrilova only teaches intravenous administration of adipose derived stem cells.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner reiterates the response to the arguments directed to Tsuruma and Idelson recited above. Examiner notes Gavriolova is not relied upon to teach cell integration or intravitreal or subretinal injection. As set forth above, claim 1 recites integration is the result of either intravitreal or subretinal injection of TGFβ-treated cells. These steps are rendered obvious by Tsuruma and Idelson. Gavrilova et al. is cited to address the use of autologous cells. Gavrilova teaches autologous cells can be used in biotransplants to treat retinal disorders. It would have been obvious to combine the teachings of the prior art by using autologous cells in the method taught by Tsuruma. One would have been motivated to do so since Gavrilova autologous stem cells can be used to treat retinal disorders. One would have had a reasonable expectation of success since Gavrilova teaches said cells can be used in a biotransplant. One would have expected similar results since both references are directed to treating ocular disorders.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. in view of Idelson et al. as evidenced by Rozanowska et al., Harvard Medicine, Parete, Traktuev, Katz and MedicineNet as applied to claim 1 above, and further in view of Glaser et al. (previously cited; Method of Treating Ophthalmic Disorders TGF-β Patent 5767079, 1998).
 
Claim 1 is rejected on the grounds set forth above. The teachings of the prior art as recited above are reiterated.
 
While Idelson pretreats cells and administers them to a subject, the art does not teach administering TGF-β to said patient after said cells are administered.

Glaser et al. teach a method of treating an ophthalmic disorder, including those of the retina (Abstract). The art teaches "macular degeneration" is characterized by the excessive buildup of fibrous deposits in the macula and retina and the atrophy of the retinal pigment epithelium. The administration of TGF-β can help promote healing of the atrophied retinal pigment epithelium in a controlled fashion (Column 8, line 65 through, column 9 line 5). The art teaches treatment by administering TGF-β to the effected region (column 1, line 25-30). Application to the retina provides positive regenerative effects and improves eyesight (column 8, lines 39-44).
 
It would have been obvious to combine the teachings of the prior art by treating a retinal disease by administering ASCs and TGF-β. Because both therapeutics are used to treat retina disease, the skilled artisan would do so to elicit an enhanced effect. The MPEP teaches it is obvious to administer two compositions for the same purpose (In Re Kherkoven, supra). Further, because both compositions treat retina diseases, absent evidence to the contrary, the order of administration would not be expected to affect the ability of the therapeutic to treat the disorder.
 
2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients
C. Changes in Sequence of Adding Ingredients
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 
Therefore claim 17 is included in this rejection (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.


APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 20 September 2021 are acknowledged. Applicant reiterates the arguments made above directed to 
Tsuruma and ldelson. The Applicant submits Ferrari and Glaser fail to cure the deficiencies of Tsuruma and ldelson. Applicant argues there is no reason to expect cells to integrate as recited in claim 1. Applicant argues the evidentiary reference (Ferrari) does not cure these deficiencies.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes Glaser is not relied upon to teach cell integration or intravitreal or subretinal injection. As set forth above, claim 1 recites integration is the result of either intravitreal or subretinal injection of TGFβ-treated cells. These steps are rendered obvious by Tsuruma and Idelson. Glaser et al. is cited for TGF administration. It would have been obvious to combine the teachings of the prior art by treating a retinal disease by administering ASCs and TGF-β. Because both therapeutics are used to treat retina disease, the skilled artisan would do so to elicit an enhanced effect. The MPEP teaches it is obvious to administer two compositions for the same purpose (In Re Kherkoven, supra). Further, because both compositions treat retina diseases, absent evidence to the contrary, the order of administration would not be expected to affect the ability of the therapeutic to treat the disorder. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. in view of Idelson et al. as evidenced by Rozanowska et al., Harvard Medicine, Parete, Traktuev, Katz and MedicineNet as applied to claim 1 above, and further in view of Qiu et al. (previously cited; The anti-angiogenic isoforms of VEGF in health and disease. Biochem Soc Trans. 2009 December; 37(Pt 6): 1207–1213).
 
Claim 1 is rejected as set forth above. The teachings of the prior art are reiterated.

Tsuruma does not teach administering VEGF165b to said patient after said cells are administered.
 
Qiu teaches the growth factor VEGF is of interest because of its role in pathological processes, including diseases of the eye and retina (page 1, first paragraph). In pathological tissues, the expression of the splice variant VEGF165b is altered. While this isoform is expressed in the eye, it is downregulated in retinal pathologies (page 3, last paragraph). Qiu explicitly teaches administration of VEGF165b “inhibits ocular angiogenesis” in models of retinopathy and “age-related macular degeneration” (Abstract). The art teaches diabetic retinopathy and age-related macular degeneration are both eye diseases associated with neovascularization (page 5, last paragraph). Injection of VEGF165b can reduce pre-retinal neovascularization without inhibition of physiological (hence, normal) intraretinal angiogenesis. This is due to a cytoprotective effect of VEGF165b in cells in the retina (same cited section).

It would have been obvious to combine the teachings of Tsuruma and Qiu and administer VEGF165b to a subject following administration of the cells recited in claim 1 since Qiu teaches VEGF165b is therapeutic known for treating diseases of the retina. One would be motivated to do since Qiu teaches administration of this isoform has a cytoprotective effect, while preventing neovascularization. One would administer the isoform known to protect retinal cells and prevent pathological vascularization associated with retinal disorders. Further, because both compositions treat retina diseases, absent evidence to the contrary, the order of administration would not be expected to affect the ability of the therapeutic to treat the disorder. One would expect similar results since each of the cited references are directed to treating retinal disease. Therefore claim 20 is rendered obvious (claim 20).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. in view of Idelson.

The teachings of the prior art as set forth above are reiterated. Tsuruma et al. teach adipose tissue stromal vascular fraction contains mesenchymal stem cells, which show protective effects when administered to damaged tissues, mainly through secreted trophic factors (Abstract). “Adipose-derived stem cells (ASCs) are MSCs within the subcutaneous adipose tissue that self-renew and display multilineage developmental plasticity” (page 42, right column, second paragraph). Tsuruma examines the protective effects of adipose-derived stem cells (ASCs) and ASC-conditioned medium (ASC-CM) against retinal degeneration (i.e., a retinal disorder; page 43, let column, first paragraph) (Abstract). To obtain ASCs, Tsuruma teaches the following (page 43, right column, first paragraph):


Adipose tissue was dissected from a subcutaneous site. For ASC harvest, the inguinal fat pads were removed, and a cell pellet containing ASCs was obtained, as described previously [31]. Briefly, the fat tissue was minced, digested with 0.15% collagenase (Wako Pure Chemical Industries, Ltd., Osaka, Japan, http://www.wako-chem.co.jp/egaiyo/), and centrifuged. After this procedure, most of the mature adipocytes remained in the supernatant. The floating adipocytes were collected and washed twice in Dulbecco’s modified Eagle’s medium (DMEM; Sigma-Aldrich, St. Louis, MO, http://www.sigmaaldrich.com). The cell pellet was resuspended in 10% fetal bovine serum (FBS)/DMEM and plated in a 100-mm culture dish. ASCs were maintained in 10% FBS/DMEM, 100 U/ml penicillin (Meiji Seika Pharma Co., Ltd., Tokyo, Japan, http://www.meiji-seika-pharma.co.jp/english/index.html), and 100 mg/ml streptomycin (Meiji Seika) under a humidified atmosphere of 95% air and 5% carbon dioxide (CO2) at 37°C. The cells were passaged by trypsinization every 3–4 days and were used in the experiments from passages 4–8. ASCs were characterized by MSC markers and a leukocyte marker (supplemental online Fig. 1). The multipotency of ASCs was confirmed, as described in our previous report [31].

ASCs were “isolated” from mouse subcutaneous tissue (Abstract). Therefore the art teaches isolating ASCs from adipose tissue. As recited in the passage above, the art teaches passaging cells. 

ASCs were injected intravitreally in a mouse model of light-induced retinal damage (Abstract). ASCs (1 x 103 cells per eye; total injected volume was 2 µl) contained in DMEM are intravitreously injected in the left eyes (page 44, right column). Following exposure to light 103 cells are injected per eye. DMEM is broadly interpreted to be a pharmaceutically acceptable carrier. 2 µl is broadly interpreted to be close to a volume of about 0.01 ml. ASC injection recovered retinal function as measured by electroretinogram and inhibited outer nuclear layer, thinning, without engraftment of ASCs (Abstract; see text below Figure 1). The art teaches “an injection of ASCs into the subretinal space may be more effective to engraft and/or protect by their secretions” (page 51, left column, second paragraph).

While Tsuruma administers adipose derived stem cells intravitreously in the disclosed volume to treat a retinal disease, disorder or injury, the art does not teach pretreating as recited in claim 1.

Idelson et al. teach a method of preparing differentiated retinal pigmented epithelial (RPE) cells for therapeutic use (page 1, lines 5-7). The cells may be used to “prevent or treat” retinal diseases or disorders generally associated with retinal dysfunction, retinal injury, and/or loss of retinal pigment epithelium (page 30, lines 15-25).
The art teaches “it has now surprisingly been found that culturing hSCs with a member the TGFβ superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate. In other words, these growth factors have an inducing effect on the hSCs” (page 20, lines 25-31). An “hSC” is a “human stem cell” (page 3, line 24). “Mesenchymal stem cells” are identified as human stem cells that may be used (page 19, line 1). The art goes on to teach “while many members of the TGFβ superfamily of growth factors are known, according to a preferred embodiment, the member of the TGFβ superfamily is preferably the TGFβ1, TGFβ3 growth factors or activin A or a combination of same” (page 21, lines 1-4). TGFβ1 and TGFβ3 read on TGFβ. The art teaches treating stem cells with supplemented with activin A 20-180 ng/ml, TGFβ3 (1 ng/ml; R&D Systems Inc, Minneapolis, MN) and TGFβ1 (1 ng/ml-20 ng/ml; R&D Systems Inc) (page 33, last paragraph). It is also noted treatment with TGFβ1 alone significantly enhanced the appearance of clusters harboring pigmented cells (page 47, lines 5-10). 

For transplantation, cells in medium can be injected into the vitreous or into the subretinal space of subject eyes (page 38, last paragraph). Medium is interpreted to be a pharmaceutically acceptable carrier.

As set forth above, in addition to treating damaged retinas with ASCs, Tsuruma also teaches damaged retinas can be treated with ASC conditioned medium (ASC-CM) (see abstract; page 47, right column). To produce the conditioned medium, ASCs were cultured in FBS-free DMEM (page 43, right column, second paragraph). ASC-CM was collected after 72 hours of culture. FBS-free DMEM is serum free medium. The conditioned medium has a protective effect against retinal damage (Abstract; page 50, right column, last paragraph). The medium does not contain cells. 
Claim 3 is drawn to “a method of preventing or treating diabetic retinopathy”. The claim recites a step of administration to “a subject in need thereof”. The Instant Specification discloses the term “prevent,” is defined as “to stop something from happening, or taking advance measures against something possible or probable from happening. In the context of medicine, “prevention” generally refers to action taken to decrease the chance of getting a disease or condition ([0218]). Any subject is interpreted to be in need of preventing diabetic retinopathy. Examiner notes that while the method recites a step of administering a composition consisting of a carrier and adipose-derived stem cells, the claim also recites “wherein adipose-derived stem cell-conditioned medium is administered to the subject”. As written, this is interpreted to mean a composition consisting of a carrier and said cells is administered and a composition comprising conditioned medium is also administered.
It would have been obvious to combine the teachings of Tsuruma by administering cells and conditioned medium. One would have been motivated to do so since both components treat retinal damage. One of ordinary skill would reasonably expect an enhanced effect to be observed by combining two therapeutics known to treat the same disease (retinal damage). Examiner notes claim 3 recites “wherein adipose-derived stem cell-conditioned medium is administered to said subject, thereby preventing or treating the diabetic retinopathy in the subject”. Because the primary reference teaches administering adipose-derived stem cell conditioned medium, it must prevent diabetic retinopathy as recited in claim 3. Because each step of the claimed method is rendered obvious, it would be expected to prevent a diabetic retinopathy from ever arising in any subject. While the prior art does not anticipate “about 0.01 ml to about 1.0 ml”, it is interpreted to be close enough to “about 0.01 ml to about 1.0 ml” that the administered cells would be expected to have the claimed properties. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 3 is included in this rejection (claim 3).

The conditioned medium disclosed by Tsuruma does not contain cells. Therefore claim 4 is included in this rejection (claim 4). FBS-free DMEM is serum free medium. Therefore claim 5 is included in this rejection (claim 5).

As evidenced by the instant specification, adipose-derived stem cells inherently secrete each of the components recited in claim 6 (see [0458 of PG Pub]). Because Tsuruma uses the same cells recited in claim 1, conditioned medium produced using these cells would be expected to comprise each of the components recited in claim 6. Therefore claim 6 is included in this rejection (claim 6).

Therefore, Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 20 September 2021 are acknowledged. The Applicant reiterates the arguments directed to Tsuruma and Idelson as set forth above. The Applicant asserts the definition of prevent has no bearing on the deficiencies previously noted. The Applicant reiterates modifying Tsuruma with Idelson would have let one of ordinary skill in the art to administer terminally differentiated, mature, functional RPE cells. The cells would not be expected to integrated into retinal vasculature as recited in claim 3, and this would not prevent or treat diabetic retinopathy as instantly claimed.

EXAMINER’S RESPONSE
The arguments are not persuasive. As written, claim 3 encompasses a method of either preventing or treating diabetic retinopathy by administering a composition consisting of the claimed components “to a subject in need thereof”. The claim is not limited to treating a patient with diabetic retinopathy. Because the claimed method steps are rendered obvious, they would be expected to prevent diabetic retinopathy from occurring in a subject.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al. in view of Idelson et al. and Qiu et al. 

The teachings of the prior art as recited above are reiterated. Tsuruma does not teach administering a composition consisting of TGFβ pre-treated ASCs, VEGF and a pharmaceutically acceptable carrier as recited in claim 28. 



It would have been obvious to combine the teachings of the prior art by administering a composition that also contains VEGF165b (hence, VEGF) to a subject to treat a retina disease or disorder. One would have been motivated to do so since Qiu teaches VEGF165b is therapeutic known for treating diseases of the retina. Because Qiu teaches administration of this isoform has a cytoprotective effect, while preventing neovascularization, the skilled artisan would administer the VEGF isoform known to protect retinal cells and prevent pathological vascularization associated with retinal disorders. The use of materials in combination, each of which is known to function for the intended purpose, is prima facia obvious. One would expect similar results since each of the cited references are directed to treating retinal disease.

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 28 is rendered obvious as claimed (claim 28).

Therefore, Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653